Title: To George Washington from Samuel Huntington, 5 June 1780
From: Huntington, Samuel
To: Washington, George



Sir,
Philadelphia June 5. 1780

I have been honoured with your Letter of the 31st Ulto covering Rivingtons Gazette extraordinary.
I have received no official Intelligence from the Southward of the Surrender of Charlestown.
All the Information from that Quarter which is come to hand, I received, this Day in a Letter from Governor Nash, covering Copies of a Letter from Govr Rutledge to him, and of an intercepted Letter signed James Simson Copies of all which are enclosed.
Your Excellency will observe, that although Govr Rutledge’s Letter of the 16th of May was enclosed in the Letter from Governor Nash of the

25th of May addressed to me, yet he takes the Liberty to doubt whether Charles Town had surrendered; that the Account wants Explanation though I fear it may eventually prove true.
I have this Moment received authentick Information that the Spaniards have taken Mobile, the Garrison consisting of about 800 regular Troops are made Prisoners, the Articles of Capitulation which are come to hand you will see in the Paper enclosed. I have the honour to be with the highest respect your Excelly’s obedt hbble servant

Sam. Huntington

